     Case 2:19-cv-10525-KS Document 17 Filed 06/11/20 Page 1 of 1 Page ID #:333




 1
 2
 3                                                                  JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     GREGORY FRANK SPEROW,             ) NO. CV 19-10525-KS
11                                     )
                     Petitioner,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14   FELICIA PONCE, Warden,            )
                                       )
15                   Respondent.       )
16   _________________________________ )
17
18         Pursuant to the Court’s concurrently filed Memorandum Opinion and Order, IT IS
19   ADJUDGED that this action is dismissed without prejudice.
20
21   DATED: June 11, 2020
22                                                  _______________________________ ___
23                                                         KAREN L. STEVENSON
                                                    UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                1
